ORDER
The Supreme Court having ordered on March 22, 2007, that RUSSELL G. CHEEK of TOMS RIVER, provide the Office of Attorney Ethics with certain records and that his failure to do so would result in his immediate temporary suspension from practice, and the Office of Attorney Ethics having reported that respondent has failed to comply with the Order of the Court, and good cause appearing;
It is ORDERED that RUSSELL G. CHEEK of TOMS RIVER is hereby temporarily suspended from the practice of law, effective immediately and until the further Order of the Court; and it is further
ORDERED that RUSSELL G. CHEEK be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20 dealing with suspended attorneys.